                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Peter Blasi, et al.,

                       Plaintiffs,                :    Case No. 2:14-cv-83

        - vs -                                         Judge Sarah D. Morrison
                                                       Magistrate Judge Chelsey Vascura
United Debt Services, LLC, et al.
                                                  :
                       Defendants.



                              OPINION, ORDER & JUDGMENT

        The Court considers this matter pursuant to Plaintiffs’ Motion for Final Approval of the

Class Action Settlement and for Award of Attorney’s Fees, Expenses, and Class Representatives’

Incentive. (ECF No. 301.) After a hearing and due deliberation, the Court GRANTS the motion.

I.      BACKGROUND

        This is a Fair Credit Reporting Act (“FCRA”) case. See 15 U.S.C.S. § 1681 et seq.

Plaintiffs Peter Blasi, Jordan Brodsky and Michael Cassone (collectively, “Named Plaintiffs”)

are individual consumers residing in Ohio. (ECF No. 47 ¶ ¶ 8-10.) They assert, on behalf of

themselves and all others similarly situated, that Defendants United Debt Services, LLC

(“UDS”), New Wave Lending Corp. (“New Wave”), Benjamin Rodriguez (“Rodriguez”),

Equifax Information Services, Inc. (“Equifax”), Name Seeker, Inc. (“Name Seeker, Inc.”) and

AMG Leadsource (“AMG”) violate the FCRA by providing, accessing and misusing consumer

financial reports to market debt relief services to Ohio residents. Id. ¶ ¶ 1-104. Plaintiffs seek

class certification under Fed. R. Civ. P. 23. (ECF No. 47.)




                                                  1
       According to the Second Amended Complaint, Equifax is a consumer reporting agency

that collects consumer credit data. Id. ¶ ¶ 11, 29. Such data includes, but is not limited to,

consumers’ names, addresses, FICO scores, debt loads, partial Social Security Numbers and

credit history. Based upon that information, Equifax sells “prescreened lists” of names and

addresses of individual consumers who meet certain criteria specified by buyers. 1 Resellers

access and purchase those lists from consumer reporting agencies like Equifax to sell to

marketing and/or lead generating firms. Name Seeker, New Wave and AMG are or were

resellers of such consumer credit information. Id. ¶ ¶ 28, 30. Name Seeker is Equifax’s agent for

the relevant transactions. New Wave is or was a mortgage broker that is or was owned by

Rodriguez. Id. ¶ ¶ 13, 16. Rodriguez is or was New Wave’s Owner. Id. ¶ 16. AMG is another

marketing and lead generating company that purchases prescreened lists. Id. at ¶ 18.

       Under the FCRA, prescreened lists can only be used to make a firm offer of credit or

insurance. See 15 U.S.C. § 1681b(c)(1)(B). The Act requires that consumer reporting agencies,

buyers, resellers and users of such data confirm that the data will only be used for that purpose.

Each time the information is sold, the seller must confirm the end-user’s identity, obtain a

certification that the information will only be used to extend firm offers and secure an agreement

that the information will not be used for any other purpose. 15 U.S.C. § 1681e(e).

       Here, Named Plaintiffs aver that Equifax sold prescreened lists of 166,000 Ohio residents

in financial distress to New Wave. (ECF No. 112 at 4; see also ECF No. 47.) Named Plaintiffs

assert New Wave sold the lists to Name Seeker, who, in turn, sold the information to AMG.

(ECF No. 47 ¶ ¶ 20-37.) Named Plaintiffs allege AMG sold the data to UDS, the “end-user” of

the consumer data. Id. UDS markets and solicits debt-relief services. (ECF No. 47 ¶ 19.) Named


       1
         Prescreened lists satisfy the definition of “consumer reports” under the FCRA, therefore
bringing them under the statute’s purview.

                                                  2
Plaintiffs claim UDS unlawfully used that data to market debt relief services, not to make a firm

offer of credit. Id. ¶ ¶ 49, 66-69; see also ECF No. 127.

       UDS, Name Seeker and Equifax each lodged general denials. New Wave and Rodriguez

failed to appear, and a default entry was lodged against each. (ECF No. 84.) Plaintiffs then

moved for default as to those two defendants, but Rodriguez’s and New Wave’s subsequent

Motion to Vacate the Default Entries was granted. (ECF No. 116.) AMG moved to dismiss

Plaintiffs’ Complaint for lack of jurisdiction (ECF No. 78), and the Court denied the motion

without prejudice to allow for appropriate discovery to occur on the topic. (ECF No. 127). AMG

did not re-file its motion to dismiss.

       Named Plaintiffs ultimately dismissed their claims against New Wave and Rodriguez but

pursued class certification against UDS. (ECF Nos. 112, 120.) Within their motion to certify,

Plaintiffs argued that Equifax sold the prescreened lists to Name Seeker, who sold the lists to

AMG, who then sold the lists to UDS. (ECF No. 112.) Plaintiffs then settled and dismissed their

claims against Equifax and Name Seeker. (ECF Nos. 248-249.) Plaintiffs also dismissed their

counts against AMG.

       Named Plaintiffs and UDS reached a settlement (“Settlement”) in October 2017. (Oct.

10, 2017 Docket Entry.) Plaintiffs filed their Unopposed Motion for Preliminary Approval of

Class Action Settlement in April 2019. (ECF No. 294.) That motion indicated Plaintiffs had

settled their claims with UDS for $500,000, from which $150,000 for attorney’s fees, $22,496.69

for costs and $9,000 for incentive payments would be deducted. (ECF No. 294 and 294-1.) Costs

for class notice and administration would also be drawn from the $500,000 figure. Settlement

Class Members would receive a pro rata share of the net settlement amount. Named Plaintiffs

sought certification of nearly 167,000 “Ohio citizens whose consumer reports were used and/or



                                                 3
obtained by UDS via prescreen marketing lists providing by AMG Lead Source from June 1,

2011 through June 30, 2014.” (ECF No. 294 at 7.) Named Plaintiffs indicated certification was

sought for settlement purposes only. Named Plaintiffs provided a proposed postcard notice

(“Settlement Notice”) and claim form to be mailed to the potential class members and to be

posted on a website. Named Plaintiffs also submitted a proposed schedule to complete the

Settlement. Id. 24.

       Judge Smith granted the motion. (ECF No. 297.) His May 2019 Order conditionally

certified the Settlement Class under Fed. R. Civ. P. 23 (“Rule 23”), authorized the distribution of

the notice, labeled Named Plaintiffs Blasi, Brodsky and Cassone as Class Representatives and

named attorneys Mark Lewis, Elizabeth Mote, Jeremiah Heck and Brian Garvine as Class

Counsel for the Settlement Class. Judge Smith additionally set forth the process for objections,

scheduled a hearing for final certification on August 28, 2019 and stayed the case pending final

resolution of the settlement proceedings. Id. 9.

       Plaintiffs’ resultant Motion for Final Approval of Class Action Settlement and for Award

of Attorney’s Fees, Expenses, and Class Representatives’ Incentive (ECF No. 301) indicated that

JND Class Action Administration (“JND”), the claims administrator, mailed 166,597 notices to

the class and had 10,377 notices returned as undeliverable. Id. at 6. Of those, JND re-mailed

2,306 to updated addresses. Id. 7. In addition, the website hosted 3,606 users who registered

10,170 page views. Id. As of August 14, 2019, JND had received 11,178 claim forms that

remained under review. Id. Not one objection was lodged, and no one sought exclusion. Id.

       The Court conducted a fairness hearing as to the Motion for Final Approval on August

28, 2019. Because the class administration process was not complete at that time, the Court’s

August 30, 2019 Order required Class Counsel to file a notice with the Court on October 28,



                                                   4
2019 “detailing the final number of class members who filed a claim form, the final number of

class members who opted out and the final pro rata share of the settlement amount each class

member will receive.” (ECF No. 309 at 1.) That same order noted that the Court would hold

ruling on the Motion for Approval in abeyance pending receipt of the directed filing. Id.

          Plaintiffs’ Status Report on Class Action Administration (ECF No. 312) was filed on

November 1, 2019. That report details the July 29, 2019 Objection deadline and the October 15,

2019 Opt-out deadline both passed without responses. (ECF 312.) JND states that 16,104 claim

forms were received with 15,698 of those being eligible for payment. Id. This totaled a 9.7%

claims rate. Id. The final pro rata share for each approved Class Member should be $12.42.

          The Court now turns to an examination of Plaintiffs’ Motion for Final Approval with the

benefit of having conducted the August 23, 2019 hearing and reviewed the November 1, 2019

update.

II.       ANALYSIS

          The Court addresses the motion in six steps. First, the Court considers whether plaintiffs

satisfy Rule 23’s requirements for class certification. Second, the Court discusses whether the

notice is adequate. Third, the Court examines whether the proposed Settlement Agreement is

“‘fair, reasonable and adequate.’” UAW v. GMC, 497 F.3d 615, 631 (6th Cir. 2007) (quoting Fed.

R. Civ. P. 23 (e)(1)(c)). Fourth, the Court discusses Class Counsel under Rule 23(g). Fifth, the

Court addresses Class Counsels’ request for fees and costs. Sixth, the Court evaluates the

propriety of incentive awards for the Named Plaintiffs.

          A.     Certification for Settlement Purposes

          Plaintiffs move the Court to order final certification of the following class for settlement

purposes only: “All Ohio citizens whose consumer reports were used and/or obtained by UDS



                                                    5
via prescreened marketing lists provided to UDS by AMG Lead Source from June 1, 2011

through June 30, 2014.” (ECF No. 294-3 at ¶ 2.) After intensive review, the Court determines

that Rule 23 certification is proper in this instance.

        “The trial court has broad discretion in deciding whether to certify a class, but that

discretion must be exercised within the framework of Rule 23.” In re Am. Med. Sys., 75 F.3d

1069, 1079 (6th Cir. 1996). In particular, “‘[b]efore a court may certify a class, it must ensure

that the class satisfies each of Rule 23(a)’s requirements and that it falls within one of three

categories permitted by Rule 23(b).’” In re Packaged Ice Antitrust Litig., 322 F.R.D. 276, 284-85

(E.D. Mich. 2017) (quoting UAW, 497 F.3d at 625) (citing Sprague v. General Motors Corp.,

133 F.3d 388, 397 (6th Cir. 1998)). Indeed, a court may certify a class only after it performs a

“rigorous analysis” of Federal Rule of Civil Procedure 23’s requirements. General Tel. Co. v.

Falcon, 457 U.S. 147, 161 (1982). A plaintiff’s failure to satisfy Rule 23(a) and one of Rule

23(b)’s requirements “dooms the class.” Pilgrim v. Universal Health Card, LLC, 660 F.3d 943,

946 (6th Cir. 2011).

                1.      Rule 23(a)

        Judge Smith’s May 2019 Order preliminary approving the Settlement appointed Named

Plaintiffs as Class Representatives. (Doc. 297 ¶ 2.) Rule 23(a) dictates that plaintiffs may

represent a class if the following prerequisites are satisfied: (1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common to the

class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

of the class; and (4) the representative parties will fairly and adequately protect the interests of

the class. Fed. R. Civ. P. 23(a). In addressing the foregoing requirements, a district court cannot

inquire into the merits of the class representatives’ underlying claims. Instead, the Court must



                                                   6
accept as true the factual allegations contained within the plaintiffs’ complaint. Tedrow v.

Cowles, No. 2:06-cv-637, 2007 U.S. Dist. LEXIS 67391, at *11-12 (S.D. Ohio Sep. 12, 2007)

(citations omitted). The four prerequisites are met here.

        To begin, the class is comprised of nearly 167,000 Ohio consumers. Such a “substantial

number” satisfies the numerosity requirement. Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th

Cir. 2006). Joinder of each would certainly prove impracticable.

        Next, commonality requires only a common question of law or fact. See Bittinger v.

Tecumseh Prods. Co., 123 F.3d 877, 884 (6th Cir. 1997). In the instant case, the Class

Representatives claim that the identical solicitation each received violated the FCRA because the

mailing did not extend a firm offer of credit to them. Whether UDS’s alleged accessing of their

information and mailing the solicitation violates the FCRA is the common question that satisfies

the rule.

        Third, “[a] plaintiff’s claim is typical [under Rule 23(a)(3)] if it arises from the same

event or practice or course of conduct that gives rise to the claims of other class members, and if

his or her claims are based on the same legal theory.” In re Packaged Ice Antitrust Litig., 322

F.R.D. at 286 (internal quotations and citations omitted). Here, the Settlement Class Members

rely upon the same course of conduct—UDS accessed their credit information to directly mail

debt service solicitations to the proposed class—to argue that UDS violated the FCRA. Thus, the

typicality requirement, which is “not onerous,” is also satisfied. Id.

        Lastly, the Court considers whether the Class Representatives will fairly and adequately

represent the Settlement Class Members. See Rule 23(a)(4). “The adequate representation

requirement overlaps with the typicality requirement because in the absence of typical claims,

the class representative has no incentives to pursue the claims of the other class members.”



                                                  7
Gilbert v. Abercrombie & Fitch, Co., No. 2:15-cv-2854, 2016 U.S. Dist. LEXIS 103441, at *17

(S.D. Ohio Aug. 5, 2016) (citations and quotations omitted). In this regard, “[t]he two criteria for

determining whether class representatives are adequate are (1) the representatives must have

common interests with unnamed members of the class, and (2) it must appear that the

representatives will vigorously prosecute the interests of the class through qualified counsel.” In

re Packaged Ice Antitrust Litig., 322 F.R.D. at 286 (quotation and citations omitted). These two

requirements are designed to uncover and prevent conflicts of interest among the named parties

and the class they seek to represent. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997).

       Both prongs are established here. In particular, all Settlement Class Members share the

same interest and suffered the same alleged injury—that is, each had their credit information

accessed and used for an allegedly illegal purpose. This incentivizes Class Representatives to

pursue the class claims. Additionally, no objections have been filed with the Court as to the

adequacy of the Named Plaintiffs’ representation of the proposed class. And, Class Counsel are

experienced class action practitioners. (ECF No. 301 at 32.) The Court therefore concludes that

the Class Representatives will fairly and adequately represent and protect the interests of the

class such that Rule 23(a) is satisfied.

               2.      Rule 23(b)(3)

       Having concluded that plaintiffs satisfy Rule 23(a), the Court must now consider whether

they likewise establish that this litigation may properly be maintained as a class action under

Rule 23(b)(3). That rule permits certification when “questions of law or fact common to the

members of the class predominate over any questions affecting only individual members, and . . .

a class action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. Rule 23(b)(3). Those requirements are reduced to “predominance”



                                                  8
and “superiority.” Zehentbauer Family Land, LP v. Chesapeake Expl., L.L.C., No. 18-4139, 2019

U.S. App. LEXIS 24289, at *12 (6th Cir. Aug. 15, 2019).

                         a. Predominance

          The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

warrant adjudication by representation.” Amchem, 521 U.S. at 623. “To meet the predominance

requirement, a plaintiff must establish that issues subject to generalized proof and applicable to

the class as a whole predominate over those issues that are subject to only individualized proof.”

Randleman v. Fid. Nat’l Title Ins. Co., 646 F.3d 347, 353 (6th Cir. 2011) (citing Beattie v.

CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir. 2007)). While the commonality element of Rule

23(a)(2) requires showing one question of law or fact common to the class, a Rule 23(b)(3) class

must show that common questions will predominate over individual ones. Young v. Nationwide

Mut. Ins. Co., 693 F.3d 532, 544 (6th Cir. 2012). Hence, “Rule 23(b)(3)’s predominance

criterion is even more demanding than Rule 23(a).” Comcast Corp. v. Behrend, 569 U.S. 27, 34

(2013).

          Plaintiffs note that “a single legal and factual issue under the FCRA likely determines

UDS’s exposure: Did UDS obtain the Class members’ consumer reports without permissible

purpose?” (ECF No. 301 at 24.) To that end, it is clear that common questions and generalized

proof will predominate over any individualized issues in this case. The predominance

requirement is therefore met.

                         b. Superiority

          The inquiry under this portion of the analysis is whether a “class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.” Rule 23(b)(3).

This requirement aims to “achieve economies of time, effort, and expense, and promote . . .


                                                    9
uniformity of decision as to persons similarly situated, without sacrificing procedural fairness or

bringing about other undesirable results.” Amchem, 521 U.S. at 615 (citation omitted). Courts

consider the related factors set forth in Rule 23(b)(3) itself when considering superiority. Martin

v. Behr Dayton Thermal Prods. LLC, 896 F.3d 405, 415-16 (6th Cir. 2018). Those include:

               (1) the class members’ interests in individually controlling the
               prosecution or defense of separate actions;
               (2) the extent and nature of any litigation concerning the
               controversy already begun by or against class members;
               (3) the desirability or undesirability of concentrating the litigation
               of the claims in the particular forum; and
               (4) the likely difficulties in managing a class action.


(Rule 23(b)(3)).

       Named Plaintiffs argue, and the Court agrees, that the noted factors weigh in favor of

finding that a class action is the superior method of proceeding in this instance. First, there is no

evidence that any of the Settlement Class Members have any interest in maintaining this

litigation as separate actions. Indeed, “the majority of putative class members would not likely

have their day in court on these claims if a class is not certified because of a lack of

sophistication, lack of resources, lack of representation and similar barriers.” Tedrow, 2007 U.S.

Dist. LEXIS 67391, at *26. Regarding the second factor, the Named Plaintiffs assert no

individual lawsuits are pending involving the same claims. (ECF No. 301 at 25.) Third,

concentrating the litigation of the claims in this forum is desirable, as the putative class is

entirely comprised of Ohio residents, which promotes consistent results. Id. Fourth,

“[c]onfronted with a request for settlement-only class certification, a district court need not

inquire whether the case, if tried, would present intractable management problems.” Groshek v.

Great Lakes Higher Educ. Corp., No. 15-cv-143-jdp, 2016 U.S. Dist. LEXIS 125089, at *8

(W.D. Wis. Apr. 13, 2016) (citation omitted). Lastly, there is no device other than a class action


                                                  10
that can resolve these matters as efficiently and fairly. Cases such as this that allege “a single

course of wrongful conduct are particularly well-suited to class certification.” Powers v.

Hamilton County Pub. Defender Comm’n, 501 F.3d 592, 619 (6th Cir. 2007) (citation omitted).

Thus, because the Court determines that common questions predominate and class action

resolution is superior to individual causes of action, Rule 23(b)(3) certification is appropriate.

       In sum, having concluded that the Named Plaintiffs satisfy the requirements of both Rule

23(a) as well as Rule 23(b)(3), the Court GRANTS Plaintiffs’ Motion for Final Certification of

the following Settlement Class for settlement purposes only: “All Ohio citizens whose consumer

reports were used and/or obtained by UDS via prescreened marketing lists provided to UDS by

AMG Lead Source from June 1, 2011 through June 30, 2014.” (ECF No. 294-3 at ¶ 2.)

       B.      Notice

       In class actions certified under Rule 23(b)(3), notice must meet the requirements of both

Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e). Rule 23(e) specifies that no class action

may be settled, dismissed, or compromised without court approval preceded by notice to class

members. Rule 23(c)(2)(B) requires that notice to the class be “the best notice that is practicable

under the circumstances, including individual notice to all members who can be identified

through reasonable effort.” The notice must be “‘reasonably calculated, under all circumstances,

to apprise interested parties of the pendency of the action and afford them an opportunity to

present their objections.’” UAW, 497 F.3d at 629-30 (quoting Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 314 (1950)).

       Here, the Settlement Notice “‘fairly apprise[ed] the prospective members of the class of

the terms of the proposed settlement’ so that class members may come to their own conclusions

about whether the settlement serves their interests.” UAW, 497 F.3d at 630 (quoting Grunin v.



                                                  11
Int’l House of Pancakes, 513 F.2d 114, 122 (8th Cir. 1975)). The Notice “explained its purpose,

discussed the nature of the pending suit and proposed class and accurately summarized the [ ]

settlement agreement.” UAW, 497 F.3d at 630. Through the postcard mailing and the website, the

Court finds that the Class Representatives have utilized the best possible yet reasonable means to

effectuate notice. Consequently, the Court holds that the Settlement Notice is sufficient.

        C.      Fair, Reasonable and Adequate

        Having decided that the Settlement Class may properly be certified and that the

Settlement Notice is appropriate, the Court must next determine whether the Settlement should

be approved. “Rule 23(e) governs class action settlements and mandates that the court may

approve a settlement upon holding a fairness hearing and concluding that it is ‘fair, reasonable,

and adequate.’” Gascho v. Global Fitness Holdings, LLC, 822 F.3d 269, 276 (6th Cir. 2016)

(quoting Fed. R. Civ. P. 23(e)(2)). The Sixth Circuit has set out the following factors to guide

this inquiry:

                (1) the risk of fraud or collusion;
                (2) the complexity, expense and likely duration of the litigation;
                (3) the amount of discovery engaged in by the parties;
                (4) the likelihood of success on the merits;
                (5) the opinions of class counsel and class representatives;
                (6) the reaction of absent class members; and
                (7) the public interest.

Gascho, 822 F.3d at 276 (6th Cir. 2016) (quotation and citation omitted). When reviewing a

proposed class action settlement, the Court has “‘wide discretion in assessing the weight and

applicability’ of the relevant factors.” Vassalle v. Midland Funding LLC, 708 F.3d 747, 754 (6th

Cir. 2013) (quoting Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205-06 (6th Cir. 1992)).

        Additionally, the Court “cannot ‘judge the fairness of a proposed compromise’ without

‘weighing the plaintiff’s likelihood of success on the merits against the amount and form of the



                                                 12
relief offered in the settlement.’” UAW, 497 F.3d at 631 (quoting Carson v. Am. Brands, Inc.,

450 U.S. 79, 88 n.14 (1981)). “Parties to the settlement must proffer sufficient evidence to allow

the district court to review the terms and legitimacy of the settlement.” UAW, 497 F.3d at 635.

         The Court finds that the Settlement is fair, adequate, and reasonable because all seven

factors weigh in favor of the Settlement’s approval. To begin, there is no evidence of fraud or

collusion. “In the absence of evidence to the contrary, the court may presume that no fraud

occurred and that there was no collusion between counsel.” Crawford v. Lexington-Fayette

Urban Cty. Gov’t, No. 06-299-JBC, 2008 U.S. Dist. LEXIS 90070, at *20 (E.D. Ky. Oct. 23,

2008).

         The second factor—complexity, expense and likely duration of the litigation—likewise

supports approval. Specifically, the Class Representatives aver that absent settlement, this matter

would continue to entail significant and disputed discovery as well as numerous dispositive

motions. (ECF No. 301 at 12.) A large number of witnesses would need to be prepared for trial if

those motions were unsuccessful. Trial would last weeks and an appeal may follow. Id.

         As to the discovery inquiry, Class Counsel state that they engaged in “extensive” written

and deposition discovery with opposing counsel during the past four years. That discovery

yielded “[t]ens of thousands of pages of documentary discovery . . . .” Id. 5. Those documents,

coupled with expert and lay depositions, produced a well-developed factual record that enabled

Class Counsel to make informed decisions about the Settlement. Id. 5-6.

         Next, “[t]he most important of the factors to be considered in reviewing a settlement is

the probability of success on the merits. The likelihood of success, in turn, provides a gauge from

which the benefits of the settlement must be measured.” Poplar Creek Dev. Co. v. Chesapeake

Appalachia, L.L.C., 636 F.3d 235, 245 (6th Cir. 2011) (citation omitted). Here, Class Counsel



                                                 13
concede that they “faced significant risks establishing both liability and damages.” (ECF No. 301

at 10.) Indeed, the docket reflects that UDS has vigorously defended this action and would likely

continue to do so. Certification is not certain, and even if granted, decertification remains a real

possibility. This factor therefore leans towards approving the Settlement.

       Turing to the fifth factor, the Court notes that Class Counsel are experienced in class

action cases and that they recommend approval of the Settlement. Id. 15. “The Court gives

weight to the belief of experienced counsel that a settlement is in the best interests of the class.”

Kritzer v. Safelite Sols., LLC, No. 2:10-cv-0729, 2012 U.S. Dist. LEXIS 74994, at *23 (S.D.

Ohio May 30, 2012) (citation omitted).

       The sixth inquiry involves considering the reaction of absent class members. Not one

objection has been received from any of the nearly 167,000 Settlement Class Members. (ECF

No. 301 at 16; ECF No. 312). And, not one potential member has opted-out of the settlement.

(ECF No. 312). This prong clearly supports approval.

       The seventh and final factor involves considering the public interest. “Resolution of

disputes through settlement rather than trial is normally in the public interest, as settlement

serves to conserve scarce judicial resources.” In re Polyurethane Foam Antitrust Litig., 168 F.

Supp. 3d 985, 997 (N.D. Ohio Jan. 27, 2016). Here, the public has an interest in ending this

“‘long and protracted litigation.’” Castillo v. Morales, Inc., No. 2:12-CV-650, 2015 WL

13021899, at *5 (S.D. Ohio Dec. 22, 2015) (quoting Kritzer, 2012 U.S. Dist. LEXIS 74994, at

*8). In addition, settlement of this kind of action provides relief for individuals who may not be

able to bring these claims on their own. This factor therefore favors approval of the Settlement.




                                                  14
        To summarize, the Court holds that each of the seven factors weigh in favor of labeling

the Settlement as fair, reasonable and adequate. Named Plaintiffs’ Motion for Final Approval of

the Class Action Settlement (ECF No. 301) is therefore GRANTED.

        D.     Class Counsel

        Under Rule 23(c)(1)(B) and Rule 23(g) of the Federal Rules of Civil Procedure, counsel

must be appointed because the Court certified the class. Rule 23(g) requires the Court to consider

four factors when appointing class counsel: “the work counsel has done in identifying or

investigating potential claims in the action,” “counsel’s experience in handling class actions,

other complex litigation,” and “the types of claims asserted in the action,” “counsel’s knowledge

of the applicable law,” and the “resources that counsel will commit to representing the class.”

Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv).

        Class Counsel prosecuted this litigation by, inter alia, obtaining and analyzing documents

obtained in discovery, taking and defending numerous depositions and completing and filing

motions and opposition memoranda. (ECF No. 301.) They have experience in litigating class

actions, have been lead counsel in other class action cases and possess the skill, experience and

qualifications necessary to complete the settlement on behalf of the Settlement Class Members.

Id. Class Counsel will fairly and adequately represent the interests of the Class Members for

settlement purposes. Consequently, Class Counsel’s designation shall stand. (ECF Nos. 297,

309.)

        E.     Attorney’s Fees and Costs

        Plaintiffs’ counsel seeks $150,000 in fees from the $500,000 common fund. (ECF No.

301 at 28.) This equates to 30% of the fund.




                                                15
       The Sixth Circuit Court of Appeals requires that awards of attorney’s fees by federal

courts in common fund cases be reasonable under the circumstances. Rawlings v. Prudential-

Bache Props., 9 F.3d 513, 516 (6th Cir. 1993) (citing Smillie v. Park Chem. Co., 710 F.2d 271,

275 (6th Cir. 1983)). “A reasonable fee is ‘one that is adequate to attract competent counsel,

but . . . [does] not produce windfalls to attorneys.’” Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir.

1999) (quoting Blum v. Stenson, 465 U.S. 886, 897 (1984)). There are two methods for

determining whether a fee is reasonable: the lodestar method and the percentage-of-the-fund

method. Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496, 498 (6th Cir. 2011).

The Sixth Circuit has approved both approaches. Rawlings, 9 F.3d at 515-16. In this case,

plaintiffs seek approval under the percentage method. “Courts readily approve the percentage-of-

the-fund method when a plaintiff obtains an exceptional result and avoids extended litigation

time and costs.” Rotuna v. W. Customer Mgmt. Grp., LLC, No. 4:09-CV-1608, 2010 U.S. Dist.

LEXIS 58912, 2010 WL 2490989, at *7 (N.D. Ohio June 15, 2010) (approving one-third of the

common fund as attorneys’ fees).

       When determining whether a certain percentage is reasonable, the Court considers: (1)

the value of the benefit rendered to the plaintiff class; (2) the value of the services on an hourly

basis; (3) whether the services were undertaken on a contingent fee basis; (4) society’s stake in

rewarding attorneys who produce such benefits in order to maintain an incentive to others; (5)

the complexity of the litigation; and (6) the professional skill and standing of counsel involved

on both sides. Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974).

       The Settlement renders significant value upon the class members. The net settlement

amount, after attorney’s fees, costs and incentive awards, is $318,503.31. Class members receive

a sum certain while bypassing the delay, risks and costs of continued litigation.



                                                  16
         As to the hourly value of Class Counsels’ services, counsel note that they devoted 1900

hours of time to prosecute this action. (ECF No. 301 at 30; Lewis Aff. ¶ 10.) They further

indicate that because of previous settlements in this matter, they are able to reduce their hours

and cap their fee at $150,000 for this Settlement. Id. Additionally, Class Counsel waive all

paralegal time for this case. Id. at 31.

         For the third factor, the Court asks whether counsel accepted the case on a contingent fee

basis. The answer here is yes. (ECF No. 301 at 30.) This factor therefore weighs in favor of

granting an award of attorney fees. Gentrup v. Renovo Servs., LLC, No. 1:07CV430, 2011 U.S.

Dist. LEXIS 67887, at *14 (S.D. Ohio June 24, 2011) (finding that plaintiffs’ counsel making

“significant investments of time” without compensation weighed in favor of granting attorney

fees).

         Society’s stake in awarding attorneys who bring FCRA cases supports an award of

attorney’s fees. Class counsel recovered damages for up to 167,000 consumers who, most likely,

would not have been able to bring individual suits on their own behalf. “Society has a stake in

rewarding attorneys who achieve a result that the individual class members probably could not

obtain on their own.” Kritzer, 2012 U.S. Dist. LEXIS 74994, at *29 (citation omitted).

         The fifth factor involves the complexity of the litigation. Class Counsel advance that the

case presented two complex issues of law and fact—first, whether UDS accessed and used

private consumer reports to send the debt services solicitation letters, and second, whether UDS

violated the FCRA by so doing. (ECF No. 301 at 32). Counsel further assert that their high level

of skill and experience warrant the requested fee. Id. The Court holds that these final two factors

also weigh in favor of finding the attorney’s fees request to be reasonable.




                                                 17
       Because the Court finds each of the Ramey factors are satisfied here, and therefore holds

the amount being sought is reasonable, the Court GRANTS Class Counsels’ request for

attorney’s fees in the amount of $150,000. 2 The Court additionally GRANTS Class Counsels’

request for $22,496.69 in costs, because those costs include costs for experts, depositions and

court costs such that they were necessary to litigate the case. (ECF No. 301 at 34; see also Lewis

Aff. ¶ 11.)

       F.      Incentive Awards

       The Class Representatives each seek $3,000 as incentive awards. (ECF No. 301 at 34).

“Incentive awards are typically awards to class representatives for their often extensive

involvement with a lawsuit.” Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003). Such

“awards are efficacious ways of encouraging members of a class to become class representatives

and rewarding individual efforts taken on behalf of the class.” Id. Notably, “courts routinely

approve incentive awards to compensate named plaintiffs for the services they provided and the

risks they incurred during the course of the class action litigation.” Dillworth v. Case Farms

Processing, Inc., No. 5:08-cv-1694, 2010 WL 776933, at *7 (N.D. Ohio Mar. 8, 2010) (internal

quotation marks and citations omitted).

       Here, the Settlement proposes to award $9,000 total to the Class Representatives for their

efforts in bringing and pursuing this action. See ECF No. 294-1, ¶ 10.4. As Class Counsel

explain, the Class Representatives “underwent lengthy depositions, lost time from work, and

spent many hours conferring with” Class Counsel. (Doc. 301 at 35). Class Counsel continue by

describing the Class Representatives’ efforts as playing “an integral role in the successful


       2
         Performing the lodestar cross-check is optional. The Court deems that analysis
unnecessary here. See Barnes v. Winking Lizard, Inc., No. 1:18CV952, 2019 U.S. Dist. LEXIS
65657, at *15 n.2 (N.D. Ohio Mar. 26, 2019).


                                                 18
prosecution of this action.” Id. In light of this service, the Court approves the service award in

the amount of $9,000 to be divided equally among Class Representatives Blasi, Cassone and

Brosky. See Johnson v. Midwest Logistics Sys., No. 2:11-CV-1061, 2013 U.S. Dist. LEXIS

74201, at *14-15 (S.D. Ohio May 25, 2013) (noting judges in this district have approved

incentive awards after considering factors such as the class representatives’ actions to protect the

rights of the class members and the amount of time and effort spent pursuing the litigation)

(citations and quotations omitted).

III.   CONCLUSION

       The Court GRANTS Plaintiffs’ Motion for Final Approval of Class Action Settlement

and for Award of Attorney’s Fees, Expenses, and Class Representatives’ Incentive. (ECF No.

301). The Court finds and ORDERS as follows:

1.     This Court has jurisdiction over the subject matter of the Action and over all parties to the
       Action, including all members of the Settlement Class.

2.     Pursuant to Federal Rule of Civil Procedure 23(c), the Court certifies the following
       Settlement Class, consisting of:
              All Ohio citizens whose consumer reports were used and/or
              obtained by UDS via prescreened marketing lists provided to UDS
              by AMG Lead Source from June 1, 2011 through June 30, 2014.

3.     Pursuant to Federal Rule of Civil Procedure 23, Peter Blasi, Jr., Jordan Brodsky, and
       Michael J. Cassone are hereby appointed “Class Representatives.”

4.     The following attorneys are hereby appointed as “Class Counsel:”

                                          Mark D. Lewis
                                          Elizabeth Mote
                                Kitrick, Lewis & Harris Co., LPA
                                445 Hutchinson Avenue, Suite 100
                                      Columbus, OH 43235




                                                 19
                                      Jeremiah E. Heck
                                       Katherine Wolfe
                                 Luftman, Heck & Associates
                                     580 East Rich Street
                                    Columbus, OH 43215

                                     Brian M. Garvine
                            Law Office of Brian M. Garvine, LLC
                               5 East Long Street, Suite 1100
                                   Columbus, OH 43215

                                     Robert J. Wagoner
                               Robert J. Wagoner, Co., L.L.C.
                              445 Hutchinson Avenue, Suite 100
                                   Columbus, OH 43235

 5.   Pursuant to Federal Rule of Civil Procedure 23(a), the Court finds as follows:
      a.     the Settlement Class is so numerous that joinder of all members is impracticable;
      b.     there are questions of law or fact common to the Settlement Class;
      c.     the claims of the Class Representatives are typical of the claims of the Settlement
             Class; and
      d.     the Class Representatives will fairly and adequately protect the interests of the
             Settlement Class.

 6.   Pursuant to Federal Rule of Civil Procedure 23(c), the Court finds as follows:
      a.     the questions of law or fact common to the Settlement Class predominate over the
             questions of law or fact affecting only individual members of the Settlement
             Class; and
      b.     certification of the Settlement Class is superior to other available methods for the
             fair and efficient adjudication of the controversy.

7.    The Court finds that, in accordance with Section 6 of the Agreement and Federal Rule of
      Civil Procedure 23(c)(2)(B), the Settlement Administrator provided the best notice
      practicable under the circumstances, including individual notice to each putative member
      of the Settlement Class who could be identified through reasonable effort.

8.    The Court finds that UDS properly and timely notified the appropriate state and federal
      officials of the Settlement pursuant to the Class Action Fairness Act of 2005 (“CAFA”),
      28 U.S.C. § 1715.

9.    The Court finds that no objections have been received from any member of the
      Settlement Class concerning settlement as set forth in paragraph 16 of the Preliminary
      Approval Order (Doc. 297).

10.   Pursuant to the Settlement, UDS has agreed to pay the Settlement Amount of
      $500,000.00 into an account maintained by the Settlement Administrator. Amounts


                                              20
      awarded to Class Counsel shall be exclusively paid from the Settlement Amount.
      Amounts awarded to the Class Representatives will be exclusively paid from the
      Settlement Amount. The Notice and Administrative Expenses shall be exclusively paid
      from the Settlement Amount. Members of the Settlement Class who have timely
      submitted valid Claim Forms will receive a pro-rata share of the Settlement Amount after
      the Class Counsel’s fees and costs, the Class Representatives’ award, and the Notice and
      Administrative Expenses are deducted from the Settlement Amount. In addition to
      payments of the Settlement Amount, UDS has also agreed that it has taken steps to ensure
      compliance with the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. going
      forward with its target marketing practices.

11.   The Court has read and considered the papers filed in support of the motion for final
      approval, including the Agreement and the exhibits thereto, memoranda and arguments
      submitted on behalf of the Named Plaintiffs, members of the Settlement Class, and UDS.
      The Court has not received any objections from any member of the Settlement Class
      concerning the Settlement. The Court held a hearing on August 28, 2019, at which time
      the parties were afforded the opportunity to be heard in support of or in opposition to the
      Settlement. Furthermore, the Court finds that notice pursuant to CAFA was effectuated
      on May 3, 2019, and that ninety (90) days has passed without comment or objection from
      any governmental entity.

12.   The Court now grants final approval of the Settlement and finds that the Settlement is
      fair, adequate, reasonable, and in the best interests of the Settlement Class. This finding is
      supported by, among other things, the complex legal and factual posture of the Action,
      the benefits being made available to members of the Settlement Class, and the Settlement
      being the result of significant and informed arms’ length negotiations between the parties.

13.   The Court orders the Parties to the Agreement to perform their obligations thereunder.
      The Agreement shall be deemed incorporated herein as if explicitly set forth and shall
      have the full force of an order of this Court.

14.   The Court dismisses Plaintiffs’ claims against UDS with prejudice and without costs
      (except as otherwise provided herein and in the Agreement).

15.   On and after the Effective Date, the Releasing Parties, in any capacity, are forever barred
      and permanently enjoined from filing, commencing, prosecuting, continuing, or
      otherwise litigating any proceeding against any of the Released Parties in any jurisdiction
      or venue based on, arising out of, or relating in any way to the Released Claims.

16.   The Court further orders that upon the Effective Date, the above-described releases, the
      releases set forth in Section 12 of the Agreement, and the Agreement shall be binding on,
      and have res judicata and preclusive effect in, all pending and future lawsuits or other
      proceedings maintained by or on behalf of any of the Releasing Parties based on, arising
      out of, or relating in any way to the Released Claims.




                                                21
17.   Without affecting the finality of this Settlement Order and Final Judgment in any way,
      the Court retains jurisdiction over:
      a.     implementation and enforcement of the Agreement until the final judgment
             contemplated hereby has become effective and each and every act agreed to be
             performed by the Parties pursuant to the Agreement have been performed;
      b.     any other action necessary to conclude the Settlement and to administer,
             effectuate, interpret, and monitor compliance with the provisions of the
             Agreement; and
      c.     all parties to this Action and members of the Settlement Class for the purpose of
             implementing and enforcing the Settlement.

18.   The Court approves payment of attorneys’ fees, costs, and expenses to Class Counsel in
      the amount of $150,000.00 in attorneys’ fees and $22,496.69 in costs. This amount shall
      be paid from the Settlement Amount in accordance with the terms of the Agreement. The
      Court, having considered the materials submitted by Class Counsel in support of final
      approval of the Settlement and their request for attorneys’ fees, costs, and expenses finds
      the award of attorneys’ fees, costs, and expenses appropriate and reasonable and the
      Court notes that the notice provided to all putative members of the Settlement Class
      specifically and clearly advised the putative members of the Settlement Class that Class
      Counsel would seek the award.

19.   The Court approves the incentive fee payment of $3,000.00 for each of the Class
      Representatives, Peter Blasi, Jr., Jordan Brodsky, and Michael J. Cassone, and
      specifically finds such amount to be reasonable in light of the services performed by each
      of the Class Representatives for the class. This amount shall be paid from the Settlement
      Amount in accordance with the terms of the Agreement.

20.   Neither this Order and Judgment, nor the Agreement shall be construed or used as an
      admission or concession by or against UDS or any of the Released Parties of any fault,
      omissions, liability, or wrongdoing, or the validity of any of the Released Claims, in any
      action or proceedings whatsoever. This Settlement Order and Judgment is not a finding of
      the validity or invalidity of any claims in this Action or a determination of any
      wrongdoing or liability in this Action. The final approval of the Settlement does not
      constitute any opinion, position, or determination of this Court, one way or the other, as
      to the merits of the claims and defenses of Plaintiffs, the members of the Settlement
      Class, or UDS.

21.   The Clerk is hereby directed to enter this Order and Judgment.

             IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE




                                               22
